Mag-ie, J.
(dissenting).
■ The refusal of the.preliminary injunction prayed for was put by the court below on two grounds: first, that the right claimed by appellant had never been settled at law ; and second, that an injunction of a mandatory character, such as was asked for, ought not to issue before final hearing.
The majority of this court agree to the affirmance of the order refusing the injunction upon the ground that, under the circumstances disclosed in the pleadings, a mandatory injunction ought not to be allowed preliminarily.
I will briefly state the reasons why I am compelled to dissent from this conclusion:
When the injunction was refused below, the answer of respondent had been filed. From a perusal of the bill and answer, it is *611quite obvious that the whole controversy between the parties was presented as fully as it will be on final hearing.
My associates here do not, therefore, base their affirmance upon the ground that such an injunction ought never to issue before final hearing, but rather on the special ground that it appears that appellant, if correct in respect to the right claimed, can ■obtain complete redress by action at law and by recovery of damages. This is said to be manifest from the facts charged in the bill, and admitted in the answer, that appellant formerly delivered cattle to respondent by means of connecting railroads; that appellant had refused to pay the increased charges demanded by those railroads, and been thus debarred from delivering cattle by rail to respondent. The inference my associates draw therefrom is that, by paying the increased price demanded, appellant can still forward cattle to respondent, and that respondent will then receive them, and, therefore, appellant, if driven to employ those railroads by respondent’s refusal to receive its cattle otherwise, would be entitled to recover the additional price paid, which would fully compensate it.
But this obviously ignores the position assumed by respondent in the answer. The admitted refusal to receive cattle from appellant is therein justified — not on the ground that the cattle were not sent by rail, but on the ground that the cattle tendered by appellant were only part of those transported over its road. The claim of respondent (by the answer) is, that it is not bound to receive, and will not receive, any cattle from appellant, unless it receives all that are carried by it — in other words, it refuses to ■do any business with appellant, unless the latter can persuade or ■compel those who send cattle over its road to consign them to respondent’s yard, and not elsewhere.
This, and not the transportation by the connecting roads, is the real ground on which the respondent stands and justifies its ■conduct. Such a justification, if good at all, will be good with respect to any cattle, whether delivered by rail or water. The answer avows, over and over again, the intent to reject cattle delivered by appellant, unless the latter will agree to deliver all its ■cattle to respondent.
*612Circumstances maybe presented of so extraordinary a character as to justify the issue of a mandatory injunction in limine. If the whole case be before the court, and the right to the injunction clear, and if no injury is done to the party enjoined by its issue, but,, by its refusal, irreparable injury is done to the applicant, then it would not savor of equity to deny the injunction.
It is perfectly clear that respondent would not be injured by the injunction in the least degree. It would receive payment for the cattle delivered under it at precisely the’same rates which are paid by others for the same services. The only effect upon respondent would be to compel it to relax the pressure it has put on appellant, whereby it seeks to compel appellant to contract to give respondent a monopoly of the cattle business over its road, a design which, considering that appellant is a common carrier, bound to transport and deliver cattle to whomsoever the shipper directs, seems not adapted to commend respondent to the favorable consideration of any court haviiig regard to public'policy and the legal rules affecting common carriers.
I think it equally obvious that the refusal of respondent will work irreparable damage to appellant. It must compel shippers, who desire to consign cattle to respondent’s yards, to seek some other route. Traffic will be driven away from appellant’s road, and cannot at once be regained, even if, on final hearing, respondent shall be adjudged to be in the wrong. It is a matter of common observation how traffic runs in accustomed lines, and, when diverted to new routes, can rarely, if ever, be regained. It is, moreover, obvious that, for this diversion, no 'adequate compensation could be awarded, for the amount of the injury could not be ascertained with any degree of certainty.
There remain, therefore, only the questions, whether the right claimed (and to protect which the injunction is sought) is clear, and whether the claimant is entitled to equitable relief. If these questions are to be solved in favor of appellant, I think the injunction, though mandatory, ought to have issued.
But these questions have not been considered by my associates. I do not deem it necessary, therefore, to express any opinion upon them. My intention has been only to express the grounds of my *613dissent from the affirmance of the decree below, without considering the real merits of the controversy between the parties.